Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 20180005920 to Kajihara et al. (Kajihara).
Regarding Claim 1, Kajihara teaches an electronic package, comprising: 
a first layer 8 of a package substrate; and 
a conductive trace 2 over the first layer of the package substrate, wherein the conductive trace comprises: 
a conductive body with a first surface (facing down on the page) over the first layer of the package substrate, a second surface (facing up on the page) opposite the first surface, and sidewall surfaces coupling the first surface to the second surface, wherein the second surface has a first roughness (14, Fig. 11, replacing the non-roughened leadframe in Fig. 1) and the sidewall surfaces have a second roughness (none) that is less than the first roughness.

Regarding Claim 5, Kajihara teaches the electronic package of claim 1, wherein the second surface comprises a plurality of pores (see Fig. 11, divot between roughening features reads on a “pore”).

Regarding Claim 6, Kajihara teaches the electronic package of claim 5, wherein the second surface comprises a bicontinuous nanoporous structure (as far as “bicontinuous” is described in the specification, it is understood to be a random distribution of the roughening features as shown in Fig. 11).

Regarding Claim 7, Kajihara teaches the electronic package of claim 1, further comprising: 
a second layer 3 of the package substrate over the conductive trace and the first layer of the package substrate.

Regarding Claim 8, Kajihara teaches the electronic package of claim 7, wherein the second layer of the package substrate conforms to the second surface of the conductive trace [0068].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kajihara.

Regarding Claims 2 and 3, Kajihara teaches the electronic package of claim 1, wherein the first roughness comprises an average depth of valleys (Ry) that is less than 1 um (Ra of .06-.2, see MPEP 2144.05(I)).

Regarding Claim 4, Kajihara teaches the electronic package of claim 1, but does not explicitly teach that a frequency of the first roughness is 50 nm or less.  However, the frequency (understood to be the distance between the roughened features) is a result of the growing process of the metal, and is therefore a result effective variable, which may be optimized by the person of ordinary skill. Furthermore, the micrograph of Fig. 11 shows the structures immediately adjacent, showing the person of ordinary skill they are packed tightly for the purpose of causing the greatest adhesion with the mold compound.

Regarding Claim 9, Kajihara teaches the electronic package of claim 7, further comprising: 
a first die 1 over the second layer of the package substrate; and 
a second die (11, described as a “bridge mounted part” which the person of ordinay skill can decide to use a functional active die as applications require) over the second layer of the package substrate, wherein a conductive path between the first die and the second die comprises the conductive trace.

Regarding Claim 10, Kajihara teaches the electronic package of claim 9, wherein the first die is a processor (IC 1 is described without limitation in [0036], the person of ordinary skill can use a processor as applications require).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/               Primary Examiner, Art Unit 2812